Opinion issued February 21, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-12-00955-CR
                            ———————————
                          JUDGE TEMPLE, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1356689


                          MEMORANDUM OPINION

      Appellant, Judge Temple, pleaded guilty to the felony offense of theft. 1 The

trial court found appellant guilty, and, in accordance with the terms of appellant’s


1
      See TEX. PENAL CODE ANN. § 31.03(a), (e)(5) (West Supp. 2012).
plea agreement with the State, sentenced appellant to confinement for two years.

Appellant has filed a pro se notice of appeal. We dismiss the appeal.

      In a plea-bargained case, a defendant may only appeal those matters that

were raised by written motion filed and ruled on before trial or after obtaining the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargained case and the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must

dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss this appeal for want of jurisdiction. We dismiss all

pending motions as moot.


                                           2
                                 PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.


Do not publish. TEX. R. APP. P. 47.2(b).




                                           3